Exhibit 10.29 Integral Technologies, Inc. 2009 Stock Plan SECTION 1. INTRODUCTION 1.1Establishment.Effective as provided in Section 17, Integral Technologies, Inc., a Nevada corporation (the “Company”), hereby establishes this plan of stock-based compensation incentives for selected Eligible Participants of the Company and its affiliated corporations.This Plan shall be known as the Integral Technologies, Inc. 2009 Stock Plan (the “Plan”). 1.2Purpose.The purpose of this Plan is to promote the best interest of the Company, and its stockholders by providing a means of non-cash remuneration to selected Eligible Participants. SECTION 2. DEFINITIONS The following definitions shall be applicable to the terms used in this
